UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               3/13/2020
                                                                       :
GUGLIELMO,                                                             :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-cv-10847 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
NATUREBOX,                                                             :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        This case has been randomly reassigned to me for all purposes. It is hereby:

        ORDERED that the Initial Pretrial Conference previously scheduled for March 20, 2020
days at 10:00 a.m. a.m. shall take place on that date by telephone conference. The Parties are
directed to call the Court’s teleconference number at 888-251-2909, Access Code 2123101.

        IT IS FURTHER ORDERED that, by March 17, 2020, the parties jointly submit to the
Court a proposed Case Management Plan and Scheduling Order. A template is available at
https://www.nysd.uscourts.gov/hon-lewis-j-liman. This document should be filed electronically
on ECF, consistent with the Court’s Individual Practices in Civil Cases, which are available on
the same webpage. Parties should consult the Individual Practices for guidance on the matters to
be discussed at the Initial Pretrial Conference and for the Court’s rules with respect to
communications with Chambers and other procedural matters.

        The time period for any Defendant intending to move to dismiss pursuant to Federal Rule
of Civil Procedure Rule 12 will be extended until further order of the Court upon the filing of a
simple letter with the Court within the time permitted under Federal Rule of Civil Procedure
12(a) and at the time the submissions in the above-mentioned paragraph are made. Such letter
should simply indicate in one sentence the defendant’s intent to make a motion to dismiss.

        Counsel for Plaintiff is ordered to notify defense counsel and Defendant of this Notice.

        SO ORDERED.

Dated: March 13, 2020                                      __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
